DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming wagering contracts. This is a fundamental economic practice of long standing. Thus, it is an abstract idea. This judicial exception is not integrated into a practical application because:

(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of sensors to gather live event data is conventional in the art (see Sasaki et al., United States Pre-Grant Publication 2017/0132470. Paragraph 0003) and, to the extent that a computer is claimed, it is a generic computer. ACR systems that compare a plurality of data and/or media files from live events to a plurality of reference fingerprints in the database, and the ACR system is configured to identify at least one matching reference fingerprint from an action in the live events are “typical” (i.e., conventional).  (See Gregory, United States Pre-Grant Publication 2017/0345050, ¶ 021.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaland et al. (United States Pre-Grant Publication 2019/0155969)
Claim 1:  Haaland teaches a system for live sporting event wagering (Fig 6), including a plurality of sensors, (500) an automatic content recognition (ACR) system (63) communicatively coupled with an ACR database (64) and configured to compare a plurality of data and/or media files from live events to a plurality of reference fingerprints identified based on the matching reference fingerprint from the ACR system and the sensor data. (¶ 0009 & ¶ 0044) ¶ 0002 discloses wagering as does ¶ 0135. Only users (i.e., spectators) may participate in wagering.  While Haaland does not explicitly disclosed that the probability of the most likely outcome is identified based on the matching reference fingerprint from the ACR system and the sensor data (i.e., odds) is sent to the user device to receive a wager. This is common sense. In order to implement wagering (as suggested by Haaland) and to propose odds for wagering (¶0135), the user must receive the odds. Haaland already provides information to the user via the user device. (See discussion of ¶ 0130 above.) Thus it is common sense to provide the odds data using the same communications path. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Haaland such that the probability of the most likely outcome is identified based on the matching reference fingerprint from the ACR system and the sensor data (i.e., odds) is sent to the 
Claim 2:  The plurality of sensors collect data from at least one of a player and an object used in the live event.  (¶ 0053)
Claim 3:  The plurality of sensors collect physiological data from at least one player in the live event.  (Abstract, heart rate & respiration are physiological data.)
Claim 4:  The plurality of sensors collect event data comprising informational data about action that occurred in the live event.  (Abstract, position and acceleration are informational data about action that occurred in the live event.)
Claim 7:  Haaland teaches an output of odds for a wager on an action in the live event that have been adjusted based on captured sensor data.  (¶ 0135)
Claim 8:  Haaland teaches using sensor data to determine if an action by the player (i.e., hitting a baseball) is successful.  (¶ 0064) Thus captured sensor data is used to determine if a wager was successful.  If someone wagers on whether a player will hit the ball, the sensor data would obviously be used to determine the success of the wager – which Haaland suggests in ¶ 0135).
Claim 9:  Haaland teaches a method for adjusting odds for wagers in a real time live event wagering game (¶ 0135) Haaland teaches associating one or more sensors (500) with at least one of a player and an object used in a live event that is subject to real time wagering. (¶ 0053) Haaland teaches comparing a plurality of data and/or media files from live events to a plurality of reference fingerprints in the database with an automatic content recognition (ACR) system, wherein the ACR system is configured to identify at least one matching reference fingerprint from an action in the live events. (See discussion 
Claim 10:  Haaland teaches collecting at least one of physiological data and movement data of a player in the live event from at least one of the one or more sensors.  (¶ 0135)
Claim 11:  Haaland teaches collecting game situational data of the live event with at least one of the one or more sensors.  (¶ 0067 discloses using sensor data and analyzing it to determine the probability that a baseball player will hit the ball.  This is gathering game situational data.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaland as applied to claim 1 above, and further in view of Ur et al. (United States Pre-Grant Publication 2013/0324239)
Claim 5:  .
Claim 6, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaland as applied to claim 1 or 9 above, and further in view of Martin et al. (United States Pre-Grant Publication 2010/0201537)
Claims 6, 12, 13:  Haaland teaches the invention substantially as claimed but fails to teach an action module that polls the plurality of sensors to determine at least one of active sensors among the plurality of sensors and sensors with relevant data among the plurality of sensors.  Martin (another disclosure involving training of sports teams, ¶ 0002), teaches an action module (Fig 6) that polls the plurality of sensors to determine at least one of active sensors among the plurality of sensors and sensors with relevant data among the plurality of sensors. (Figs 7 & 8)  This allows the system to use multiple alike sensor modules in an interactive training device. This meets the need for an improved sensor module for use in an interactive sports training device that overcomes the drawbacks of the existing sensor configurations and sensor systems. (¶ 0002) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Haaland in view of Martin to include an action module that polls the plurality of sensors to determine at least one of active sensors among the plurality of sensors and sensors with relevant data among the plurality of sensors in order to meet the need for an improved sensor module for use in an interactive sports training device that overcomes the drawbacks of the existing sensor configurations and sensor systems. Haaland uses data from relevant sensors to calculate odds. (¶ 0135)
Response to Arguments
No new arguments were filed with the RCE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715


/CORBETT B COBURN/Primary Examiner, Art Unit 3799